

EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT (Agreement), dated as of April 13, 2005, between STRATUS SERVICES
GROUP, INC., a Delaware corporation (the Company), and MICHAEL A. MALTZMAN (the
Executive).
W I T N E S S E T H :
WHEREAS, the Company desires to continue to employ the Executive and to
recognize the Executive’s contribution to the Company and the Executive desires
to continue to accept such employment, on the terms and conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:
1.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.
2.    Term. Subject to the provisions of Section 9 hereof, the initial term of
the Executive's employment under this Agreement shall commence on the date
hereof and shall end on April 13, 2008 (herein, the "Term").
3.    Position and Duties.
a.    The Executive shall serve as the Executive Vice President and Chief
Financial Officer of the Company and shall have such other duties consistent
with such office, as from time to time may be prescribed by the Board of
Directors of the Company (the "Board").
b.    During the Term, the Executive shall perform and discharge the duties that
may be assigned to him by the Company from time to time in accordance with this
Agreement, and the Executive shall devote his best talents, efforts and
abilities to the performance of his duties.
c.    During the Term and any extension thereof, the Executive shall perform
such duties on a substantially full-time basis and the Executive shall have no
other employment and no other outside business activities whatsoever; provided,
however, that the Executive shall not be precluded from devoting such time to
such other business and personal affairs as shall not materially interfere with
the performance of his duties hereunder, and would not create a conflict of
interest with his duties to the Company, or which, in the judgment of the Board
of Directors of the Company would not interfere with the performance of the
Executive’s duties to the Company.
4.    Compensation.
a.    For the Executive's services hereunder, the Company shall pay the
Executive an annual salary, the Base Salary of $175,000.00 in Year 1 of this
Agreement, $185,000.00 in Year 2 of this Agreement and $190,000.00 in Year 3 of
this Agreement, payable in accordance with the customary payroll practices of
the Company.
b.    The Base Salary shall be reviewed periodically by the Board and shall be
subject to such increases, but not decreases, as the Board, in its sole
discretion, from time to time may determine.
c.    In addition to the Base Salary, the Executive shall be entitled to a bonus
of 3/10% (three-tenths of one percent) of the Company’s reported gross profits
for each financial quarter, such bonus to be payable within forty-five (45) days
of completion of the applicable quarter, and such other bonus or bonuses as the
Board in its discretion may determine to award to him from time to time.
d.    As further consideration for the entering into of this Agreement, the
Company, upon execution hereof, grants to the Executive options to purchase an
aggregate of Seven Hundred Fifty Thousand (750,000) shares of common stock, par
value $.04 per share, of the Company at an exercise price equal to the market
price on the date of grant. Such options shall be vested immediately.
e.    Executive shall also receive, upon execution hereof, Two Hundred Fifty
Thousand (250,000) shares of restricted Company common stock (“Restricted
Stock”), vested evenly over a three (3) year period, and restricted as to
transfer until vested. The Company will also pay Executive an additional cash
bonus of thirty-eight percent (38%) of the taxable income resulting to Executive
from the grant of such Restricted Stock, in each year taxable to Executive.


     1  

--------------------------------------------------------------------------------

 


5.    Benefit Plans. During the Term, the Company shall provide to the Executive
all fringe benefits currently provided, as well as those which the Company may
generally make available to its senior executive employees, including without
limitation, benefits provided under the Company's pension and profit-sharing
plans (if any), health benefit plans (such as medical and hospitalization
coverage), and insurance plans (such as life, supplemental life, disability,
business travel, accident and accidental death and dismemberment and the like)
(collectively, the "Benefit Plans"). However, during the Term hereof, the
Company shall always pay the full premium amount for the Executive and his
family for medical and dental coverage.
6.    Car Allowance. During the Term, the Company shall provide the Executive
with a car allowance of $1,000.00 per month.
7.    Reimbursement of Expenses. During the Term, the Company will provide
Executive with a discretionary expense allowance, and corresponding Company
credit card of up to $1,000.00 per month to cover all reasonable travel,
entertainment and other business expenses incurred or paid by the Executive in
the performance of his duties hereunder. Additionally, the Company will furnish
Executive with a Company cellular phone, and/or pay Executive an additional $100
per month to cover costs of same.
8.    Vacations. The Executive shall be entitled to no less than four (4) weeks
of paid vacation during each year of the Term (and a pro rata portion thereof
for any portion of the Term and any extension thereof that is less than a full
year).
9.    Termination. The employment of the Executive may be terminated prior to
the expiration of the Term in the manner described in this Section 9.
a.    Termination by the Company for Good Cause. The Company shall have the
right to terminate the employment of the Executive for Good Cause (as such term
is defined herein) by written notice to the Executive specifying the particulars
for the conduct of the Executive forming the basis for such termination.
b.    Termination by the Executive for Good Reason. The Executive shall have the
right to terminate his employment hereunder for Good Reason (as such term is
defined herein) by written notice to the Company specifying the grounds
constituting such Good Reason.
c.    Termination upon Death. The employment of the Executive hereunder shall
terminate immediately upon his death.
d.    The Company's Options upon Disability. If the Executive becomes physically
or mentally disabled during the Term and any extension thereof so that he is
unable to perform the services required of him pursuant to this agreement for a
period of six successive months, or an aggregate of six months in any
twelve-month period (the "Disability Period"), the Company shall have the
option, in its discretion, by giving written notice thereof, either to (A)
terminate the Executive's employment hereunder; or (B) continue the employment
of the Executive hereunder upon all the terms and conditions set forth herein
expect that for the balance of the Term and any extension thereof, the Executive
shall receive a Base Salary equal to ninety percent (90%) of the Base Salary
then in effect. Regardless of which option the Company exercises or shall be
deemed to have exercised, during the Disability Period, the Executive shall
continue to receive his full compensation and other benefits provided herein net
of any payment received under the disability policy or program of which the
Executive is a beneficiary or recipient.
e.    Termination for any other Reason. Any party purporting to terminate the
employment of the Executive hereunder for any reason not specified in the
foregoing provisions of this Section 9 shall give the other party notice of such
termination in writing and shall specify in such notice the reasons for such
termination.
f.    Termination Date. Any notice of termination given pursuant to the
provisions of this Agreement shall specify therein the effective date of such
termination (the "Termination Date").
g.    Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:


     2  

--------------------------------------------------------------------------------

 


(i)    The "affiliate" of any Person means any other Person directly or
indirectly through one or more intermediary Persons, controlling, controlled by
or under common control with such Person. For purposes of this definition,
"control" shall mean the power to direct the management and policies of such
Person, directly or indirectly, by or through stock ownership, agency or
otherwise, or pursuant to or in connection with an agreement, arrangement or
understanding (written or oral) with one or more other Persons by or through
stock ownership, agency or otherwise; and the terms "controlling" and
"controlled" shall have meanings correlative to the foregoing.
"Change of Control" with respect to the Company, means the occurrence of any of
the following (A) the acquisition directly or indirectly (in on or more related
transactions) by any Person (other than Executive), or two or more Persons
acting as a group, of beneficial ownership (as that term is defined in Rule
13d-3 under the Securities Exchange Act of 1934) of more than 20% of the
outstanding capital stock of the Company entitled to vote for the election of
directors ("Voting Shares"); (B) the merger or consolidation of the Company with
one or more other corporations as a result of which the holders of the
outstanding Voting Shares of the Company immediately before the merger hold less
than 80% of the Voting Shares of the surviving or resulting corporation; (C) A
material change in the composition of the current Senior Management or Board
composition; (D) the sale of all or substantially all of the assets of the
Company or its subsidiaries taken as a whole, and this Agreement is not assumed
by the acquiring Person in connection therewith; or (E) the Company or any of
its shareholders enters into any agreement providing for any of the foregoing
and the transaction contemplated thereby is ultimately consummated.
(ii)    "Good Cause" shall exist if, an only if, the Executive (A) willfully or
repeatedly fails in any material respect to perform his obligations hereunder as
provided herein, provided that such Good Cause shall not exist unless the
Company shall first have provided the Executive with written notice specifying
in reasonable detail the factors constituting such material failure and such
material failure shall not have been cured by the Executive within 30 days after
such notice or such longer period as may be reasonably necessary to accomplish
the cure; (B) has been convicted of a crime which constitutes a felony or
misdemeanor under applicable law or has entered a plea of guilty or nolo
contendere with respect thereto; (C) is determined by the Board to be dependent
upon alcohol or drugs; or (D) or during the Term, the Executive is determined by
the Board to be in violation of the provisions of Section 11 or 12 hereof.
(iii)    "Good Reason" means the occurrence of any of the following events:
(A)    The assignment to the Executive of any duties inconsistent in any
material respect with the Executive's then position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
(ii) any other action by the Company which when taken as a whole results in a
significant diminution in the Executive's position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
(B)    A reduction by the Company in the Executive's Base Salary unless, at the
time of the reduction: (1) the Base Salary is in excess of the amount specified
in Section 4(a) hereof and (2) the percentage reduction is such Base Salary does
not exceed the percentage reduction in the Company's gross sales over the prior
twelve-month period;
(C)    A Change of Control of the Company which would result in this Agreement
not being assumed by the newly-constituted Company;


     3  

--------------------------------------------------------------------------------

 




(D)    The Company requiring the Executive to be based during the Term of this
Agreement, at any location other than the Company’s current corporate
headquarters in Manalapan, New Jersey, or any other location more than 20 miles
from the Company's current executive office location, except for requirements of
temporary travel on the Company's business to an extent substantially consistent
with the Executive's business travel obligations existing immediately prior to
the date hereof, which shall not exceed overnight travel, in the aggregate, of
more than one(1) week per quarter;
(E)    Any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement.
(iv)    "Person" means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, court or
government (or political subdivision or agency thereof).
10.    Obligations of Company on Termination. The Company's obligations on
termination of the Executive's employment shall be as described in this Section
10.
(a)    Amount of Severance Payment in Certain Events. Upon termination of the
Executive's employment: pursuant to Sections 9(b) or 9(e), the Company shall
continue to pay the Executive for the remainder of the Term, on a bi-monthly
basis, the Base Salary then in effect, and shall immediately pay any accrued and
unpaid vacation and unreimbursed expenses, provided, however, that in the event
the aggregate amount of the salary, stock options or other compensation would
constitute an "excess parachute payment" under the Internal Revenue Code and
applicable regulation as then in effect, then such amounts shall be reduced
accordingly so as to not constitute an "excess parachute payment" (collectively,
the "Severance Payment"), and further provided that (i) in the event that the
aggregate amount of the salary, stock options or other compensation would be
deemed “non-qualified deferred compensation” subject to any taxes, penalties
and/or interest, under the American Jobs Creation Act of 2004, Company shall
reimburse Executive in each year taxable to Executive for any and all additional
taxes, penalties and interest for which Executive could be found liable if the
same is deemed to be “nonqualified deferred compensation”; and (ii) that, to the
extent any term of this Section (a) would be deemed to violate the provisions of
the American Jobs Creation Act, then, the parties may, in good faith, mutually
agree to modify the terms hereof, accordingly, provided same does not materially
alter the intent of such provision.
(b)    Vesting of Options and Restricted Stock. Upon termination of Executive’s
employment, the non-vested portion of any of Executive’s outstanding stock
options and Restricted Stock shall immediately vest, and the Company shall pay
Executive an additional cash bonus of thirty-eight percent (38%) of the taxable
income resulting to Executive from the grant of such restricted stock in each
year taxable to Executive.
(c)    Payment Obligations of the Company in case of Termination for Death,
Voluntary Resignation or Good Cause. Upon termination of the Executive's
employment upon death, disability, as a result of the voluntary resignation of
the Executive or for Good Cause, the Company shall have no payment obligations
to the Executive, except for the payment of any accrued and unpaid compensation
(including unpaid bonuses and other unpaid benefits) and reimbursement of any
unreimbursed expenses.
(d)    Continued Medical Coverage. Upon the termination of the Executive's
employment with the Company for whatever reason, to the extent permitted by
applicable law, the Company shall continue to provide the Executive, at his cost
(or at the Company's cost, as the case may be, in the case of a termination
pursuant to Section 9(b) or 9(e) or, pursuant to (ii) below, if the contract
expires according to its own terms hereof, at the end of the Term, the Company
will continue to pay for same for the entire 18 month period), with medical and
hospitalization insurance coverage for a period of the longer of: (i) the
remaining Term hereunder; (ii) 18 months from the Termination Date if the
contract expires according to its own terms hereof, at the end of the Term (the
Company will continue to pay for same for the entire 18 month period); (iii) the
period prescribed by applicable law; or (iv) the period set forth in the
applicable Benefit Plans.


     4  

--------------------------------------------------------------------------------

 




(e)    Continued Indemnification for California Payroll Taxes. Executive has
been named as an alleged responsible party in a certain tax proceeding
instituted by the California EDD against the Company, Joseph Raymond, Sr. and
the Executive. Company agrees to continue to indemnify and hold Executive
harmless from liability, and continue to provide Executive with counsel and/or
cover all attorneys’ fees relative to same, during the Term, and thereafter,
until the earlier of (i) the personal assessment against Executive is removed or
(ii) the California payroll taxes are paid in full, subject to the terms of the
Payment Plan Agreement between the Company and the California EDD, and the
Executive is released from all liability for same.
11.    Trade Secrets; Confidentiality. The Executive recognizes and acknowledges
that, in connection with his employment with the Company, he has had and will
continue to have access to valuable trade secrets and confidential information
of the Company and its affiliates including, but not limited to, customer lists,
business methods and processes, marketing, promotional, pricing, financial
information and data relating to employees and consultants (collectively,
"Confidential Information") and that such Confidential Information is being made
available to the Executive only in connection with the furtherance of his
employment with the Company. The Executive agrees that during the Term and
thereafter, the Executive shall not disclose any of such Confidential
Information to any Person, except that disclosure of Confidential Information
will be permitted: (i) to the Company, its affiliates and their respective
advisors; (ii) if such Confidential Information has previously become available
to the public through no fault of the Executive; (iii) if required by any court
or governmental agency or body or is otherwise required by law; (iv) if
necessary to establish or assert the rights of the Executive hereunder; or (v)
if expressly consented to by the Company.
12.    Restrictive Covenants. (a) During the Term, any extension thereof, and
for a period of one year immediately following the termination of the
Executive's employment for any reason other than those set forth in Section 9(b)
and 9(e), in which case these provisions will not be applicable for such
termination pursuant to Sections 9(b) or 9(e), the Executive agrees that he will
not engage in or have any financial interest in any business enterprise in
competition with the Company. For the purposes of this Section 12(a):
(i)    A business enterprise in competition with the Company shall mean
enterprise which engages in any business as that conducted by Company or any
subsidiary or affiliate during the twelve months preceding the date of
Executive's termination of employment which operates anywhere within a radius of
seventy-five (75) miles of any office maintained by the Company as of the date
of termination of employment; and
(ii)    The Executive shall be deemed to be engaged in or to have a financial
interest in such business enterprise if he is an employee, officer, director,
trustee, agent, consultant or partner of any Person which is engaged in such
business or if he owns, directly or indirectly, stock or securities convertible
into or exchangeable for stock or otherwise has any equity or beneficial
interest in such Person; provided, however, that the ownership of 5% or less of
the outstanding shares of a class of security, which is regularly traded on a
national securities exchange or quoted in an automated inter-dealer quotation
system, shall not be deemed to be engaging or having a financial interest in the
business of such person.
(b)    During the Term or any extension thereof and for a period of one year
immediately following the termination of the Executive's employment, the
Executive agrees that he will not directly or indirectly hire or solicit any
employee of the Company or anyone who was an employee of the Company at any time
within the three-month period immediately prior thereto or encourage an employee
or agent of the Company to terminate such employment or agency relationship.
(c)    The Executive acknowledges and agrees that the restrictive covenants set
forth in this Section 12 (the "Restrictive Covenants") are reasonable and valid
in geographical and temporal scope and in all other respects. If any court
determines that any of the Restrictive Covenants or any part thereof, is invalid
or unenforceable, the remainder of the Restrictive Covenants shall not thereby
be affected and shall be given full force and effect, without regard to the
invalid or unenforceable parts.


     5  

--------------------------------------------------------------------------------

 




(d)    If any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable for any reason, such court shall have
the Power to modify such Restrictive Covenant, or any part thereof, and, in its
modified form, such Restrictive Covenant shall then be valid and enforceable.
(e)    Notwithstanding anything to the contrary contained in this Section 12,
the foregoing provisions of the Section 12 shall not apply in the event that the
employment of the Executive is terminated by the Company without Good Cause or
by the Executive for Good Reason.
13.    Equitable Relief. In the event of a breach or threatened breach by the
Executive of any of the covenants contained in Sections 11 and 12 hereof, the
Company shall be entitled to a temporary restraining order, a preliminary
injunction and/or a permanent injunction restraining the Executive from
breaching or continuing to breach any of said covenants. Nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies that may be available to it for such breach or threatened breach,
including the recovery of damages.
14.    Severability. Should any provision of this Agreement be held, by a court
of competent jurisdiction, to be invalid or unenforceable, such invalidity or
unenforceability shall not render the entire Agreement invalid or unenforceable,
and this Agreement and each individual provision hereof shall be enforceable and
valid to the fullest extent permitted by law.
15.    Successors and Assigns.
(a)    This Agreement and all rights under this Agreement are personal to the
Executive and shall not be assignable other than by will or the laws of descent.
All of the Executive's rights under the agreement shall inure to the benefit of
his heirs, personal representatives, designees or other legal representatives,
as the case may be.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Any person succeeding to the business of
the Company by merger, purchase, consolidation or otherwise shall assume by
contract or operation of law the obligations of the Company under this
Agreement.
16.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey, without regard to the conflicts
of rules thereof.
17.    Notices. All notices, requests and demands given to or made upon the
respective parties hereto shall be deemed to have been given or made three (3)
business days after the date of mailing when mailed by registered or certified
mail, postage prepaid, or on the date of delivery if delivered by hand, or one
business day after the date of delivery by Federal Express or similar overnight
delivery service, addressed to the parties at their addresses set forth below or
to such other addresses furnished by notice given in accordance with this
Section 17:
(a)    If to the Company: 500 Craig Road, Suite 201, Manalapan, New Jersey
07726; and
(b)    If to the Executive: 206 Muskflower Court, Toms River, New Jersey 08753.
18.    Withholding. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to withholding taxes, social
security and other payroll deductions in accordance with the Company's policies
applicable to employees of the Company at the Executive's level and the
provisions of the Benefit Plans.
19.    Complete Understanding. This Agreement supersedes any prior contracts,
understandings, discussions and agreements relating to employment between the
parties with respect to the subject matter hereof except as expressly set forth
herein or therein.


     6  

--------------------------------------------------------------------------------

 


20.    Modification: Waiver.
(a)    This Agreement may be amended or waived if, and only if, such amendment
or waiver is in writing and signed, in the case of an amendment, by the Company
and the Executive or in the case of a waiver, by the party against whom the
waiver is to be effective. Any such waiver shall be effective only to the extent
specifically set forth in such writing.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
21.    Mutual Representations.
(a)    The Executive represents and warrants to the Company that the execution
and delivery of this Agreement and the fulfillment of the terms hereof
(i)    will not constitute a default under or conflict with any agreement or
other instrument to which he is a party or by which he is bound and
(ii)    do not require the consent of any person.
(b)    The Company represents and warrants to the Executive that this Agreement
has been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof
(i)    will not constitute a default under or conflict with any agreement or
other instrument to which it is a party or by which it is bound and
(ii)    do not require the consent of any Person.
22.    Headings. The headings in this agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.
23.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by the other party hereto.
24.    Options. Notwithstanding anything to the contrary contained herein or in
any other agreement between the Company and the Executive, in the event that
Executive's employment is terminated pursuant to Section 9(b) or 9(e) hereof,
then any stock options heretofore or hereafter granted to Executive may be
exercised in full (to the extent not previously exercised and provided that the
term of the applicable option has not otherwise expired) at any time within
three months after such cessation of employment, if ISOs, and at any time prior
to expiration, if non-qualified options.
25.    Indemnification. The Company hereby agrees to indemnify and hold harmless
the Executive for any and all disputes that may arise as a result of the lawful
exercise of the Executive’s duties. This clause shall not apply to disputes
between the Company and the Executive.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name by one of its officers duly authorized to enter into and
execute this Agreement, and the Executive has manually signed his name hereto,
all as of the date and year first above written.



 
EMPLOYER:
 
STRATUS SERVICES GROUP, INC.
         
By: /s/ Joseph J. Raymond
 
Joseph J. Raymond
 
Chief Executive Officer




 
EXECUTIVE:
         
By: /s/ Michael A. Maltzman
 
Michael A. Maltzman






    7  

--------------------------------------------------------------------------------


